Citation Nr: 1523419	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-36 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to an increased rating for service-connected Parkinson's disease was raised by the Veteran's representative in an April 2015 statement.  Additionally, in an April 2008 statement, the Veteran indicated that he suffered from depression as a result of his service-connected Parkinson's disease, a claim that was reiterated by the Veteran's representative in the April 2015 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that SMC based on the need for aid and attendance is warranted.  He maintains that his service-connected disabilities, primarily his service-connected Parkinson's disease, require him to need an aide for his activities of daily living.  In an April 2008 statement, he reported that he needed assistance performing fine motor tasks, such as shaving, and that he could not do any heavy lifting.  He also reported that while he could dress himself on his own, he sometimes required help because he was slow at performing that task.  Additionally, in a July 2013 statement, the Veteran reported that he did not have a caregiver at that time, but that his mother was going to move in with him to act as his caregiver.   

A review of the record shows that on a January 2011 VA examination, the Veteran was noted to have moderate to severe limitations performing his activities of daily living as a result of his Parkinson's disease.  However, subsequent VA treatment records dated in July 2011 and February 2013 indicate that the Veteran was able to perform his activities of daily living independently.  Finally, the Board notes that an October 2014 Vocational Rehabilitation letter indicates that the Veteran had achieved the goals outlined in his Independent Living Plan (ILP) and was determined to be rehabilitated with an increase in his level of independence; however, the entirety of the Veteran's Vocational Rehabilitation file, including the referenced ILP, is not associated with the record.  

The Board finds that the evidence of record pertaining to the Veteran's need for aid and attendance is somewhat inconsistent and as the prior examination was over four years ago, a new examination is necessary to determine whether aid and attendance is in fact warranted.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Conduct the appropriate development to locate the Veteran's vocational rehabilitation claims file(s) and associate those records with the Veteran's disability compensation file for review.  

3. Following completion of the above, schedule the Veteran for a VA SMC aid and attendance/housebound examination to determine whether the Veteran is in need of aid and attendance or whether he is housebound.  All indicated studies should be performed.  

The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of service-connected disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  

The examiner should provide supporting rationale for all opinions provided.  

4. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

